902 F.2d 33
Unpublished DispositionNOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.John David HARRIS, Petitioner-Appellant,v.Arnold JAGO, Warden, Respondent-Appellee.
No. 89-3531.
United States Court of Appeals, Sixth Circuit.
May 14, 1990.

Before KENNEDY and KRUPANSKY, Circuit Judges, and BAILEY BROWN, Senior Circuit Judge.
PER CURIAM.


1
Petitioner-appellant, John David Harris (Harris), has appealed from the district court's order denying his petition for a writ of habeas corpus filed pursuant to 28 U.S.C. Sec. 2254.  Harris was convicted by a jury on one count of aggravated murder in violation of Ohio Rev.Code Sec. 2903.01(A) and is currently serving a sentence of life imprisonment.  On appeal, Harris has argued that the prosecutor, through the actions of the Summit County Coroner's office, improperly withheld exculpatory evidence in violation of his due process rights to a fair and impartial trial as protected by the fourteenth amendment to the United States Constitution.   See Brady v. Maryland, 373 U.S. 83 (1968).


2
Upon review of Harris's assignments of error, the record in its entirety, the briefs of the parties, and the oral arguments of both counsel, this court concludes that the district court properly denied Harris' petition for the reasons stated in the magistrate's report and recommendation of May 8, 1989 and the district court's opinion of June 1, 1989.